
	
		II
		112th CONGRESS
		2d Session
		S. 2364
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Ms. Snowe (for herself,
			 Ms. Landrieu, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To extend the availability of low-interest refinancing
		  under the local development business loan program of the Small Business
		  Administration.
	
	
		1.Low-interest refinancing
			 under the local development business loan programSection 1122(b) of the Small Business Jobs
			 Act of 2010 (15 U.S.C. 696 note) is amended by striking 2 years
			 and inserting 3 years.
		
